Citation Nr: 1228453	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  07-29 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  


FINDING OF FACT

The weight of the probative medical evidence of record shows that the Veteran's current psychiatric disorder is related to his active military service.  


CONCLUSION OF LAW

Major depressive disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that service connection for a psychiatric disorder is warranted.  The Veteran reported that he was in combat during active military service and has generally stated that he felt that these experiences caused his current psychiatric disorder.  The Veteran's DD Form 214 shows that he served in Vietnam and was awarded the Purple Heart.  See 38 U.S.C.A. § 1154 (b) (West 2002) (noting that for combat veterans, VA accepts satisfactory lay evidence of service incurrence if consistent with service circumstances and conditions).

The medical evidence reveals that the Veteran has a current disability.  The April 2003, April 2006, April 2009, May 2009, and November 2011 VA examination reports noted that the Veteran did not meet the criteria for posttraumatic stress disorder, but was diagnosed with depressive disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The service treatment records do not reveal any notations or documentation related to a psychiatric disorder.  The separation report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  However, the report of medical history, which is not dated, shows that the Veteran reported experiencing depression and excessive worry and reported experiencing nervous trouble.  

The Veteran was afforded multiple VA examinations.  The April 2003, April 2006, April 2009, and May 2009 VA examination reports noted that the Veteran did not meet the criteria for posttraumatic stress disorder, but carried a diagnosis of depressive disorder.  However, these examiners did not address whether the Veteran's depressive disorder was causally or etiologically related to active service.  

Pursuant to the Board's February 2011 remand, the Veteran was afforded a VA examination in November 2011.  The VA psychologist reviewed the claims file and provided a nexus opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner noted that the Veteran had a VA examination in May 2011 that found chronic major depressive disorder.  The Veteran reported to the examiner that he initially became severely depressed in the late 1980s and went to the Marion VA Hospital in 1988 as a result.  The Veteran stated that he started to stutter if he talked about service so he tried to avoid it.  The examiner opined that the Veteran's current depression was "not likely" related to his military service.  The examiner noted that the Veteran described an onset of depressive symptoms in 1988 when he was hospitalized for self injurious behavior.  At that time, he said he was burning himself and "flipped out."  The examiner also discussed that the Veteran's depression started in 1988, approximately 20 years after service, and that the Veteran did not have psychiatric treatment during service.  The examiner commented that the Veteran had a family history of psychiatric problems and opined that there was no apparent nexus between his current symptoms and his military service.  

The Veteran submitted a May 2012 private psychological evaluation completed by a psychiatrist, W.C., M.D.  Dr. W.C. noted that he reviewed the Veteran's entire claims file and service treatment records for the purposes of the evaluation.  The Veteran stated that he was not sure when he first experienced depression but felt that it began when he returned from Vietnam.  The Veteran reported a history of experiences during his time in Vietnam including when he was in combat.  Dr. W.C. noted that the Veteran had a tremendous sense of loss and helplessness while in Vietnam.  The Veteran stated that he felt helpless in a bunker when he dropped his rifle and tripped, when he went to shoot the Viet Cong and his rifle did not work, loading the dying Marine on the helicopter, and when he was denied leave to attend his grandmother's funeral while he was in Vietnam.  Dr. W.C. also commented that the Veteran's stuttering when talking about Vietnam was further evidence linking his major depressive disorder to military service.  Dr. W.C. opined that the Veteran's major depressive disorder was caused by his military service in Vietnam.  

In reviewing the aforementioned evidence, the Board finds that the competent medical evidence is in equipoise as to whether the Veteran's current psychiatric disorder is etiologically related to active service.  While the Board acknowledges the VA psychologist's negative opinion, the examiner did not comment on the report of medical history that shows that the Veteran experienced depression during active service.  In addition, the examiner did not discuss the Veteran's experiences in Vietnam with respect to his current psychiatric disorder.  Dr. W.C. reviewed the claims file, discussed the Veteran's inservice experiences during his verified combat in Vietnam, and provided a positive nexus opinion with supporting rationale.  Therefore, the Board finds that the opinion of Dr. W.C. is more probative than the November 2011 VA opinion.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  Accordingly, service connection for a chronic major depressive disorder is warranted. 


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


